         Case 1:21-cv-01060-JLT Document 7 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    IKEEM JARMER HUDSON,                               1:21-cv-01060-JLT (PC)
12                       Plaintiff,                      ORDER GRANTING APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.

14    J. VASQUEZCOY, et al.,                             (Doc. 4)

15                       Defendants.

16

17          Plaintiff is a civil detainee proceeding pro se in this civil rights action under 42 U.S.C. §

18   1983. Individuals detained pursuant to California Welfare and Institutions Code §§ 6600, et seq.,

19   are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform Act.

20   Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

21          Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

22   Plaintiff has made the showing required by section 1915(a). Accordingly, the motion to proceed

23   in forma pauperis is GRANTED.

24
     IT IS SO ORDERED.
25

26      Dated:     August 31, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:21-cv-01060-JLT Document 7 Filed 08/31/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
